DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because of the following informalities: there is a sequence disclosed (at example 1) with no SEQ ID number.  The MPEP states that "37 CFR 1.821(d) requires the use of the assigned sequence identifier in all instances where the description or claims of a patent application discuss sequences regardless of whether a given sequence is also embedded in the text of the description or claims of an application” (MPEP 2422.03).  
Appropriate correction is required.

Drawings
The drawings are objected to because the explanation of the drawings does not match the drawings.  For example, fig 1A is clearly some sort of affinity curve, but the description of the drawing is discussing sequence alignment.  Likewise, fig 2 is described as crystal structures, but is clearly graphically presented data, not structures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Election/Restrictions
Applicant’s election of group I (polypeptides) and a polypeptide of SEQ ID 1 with 4 specific mutations (corresponding to the mutations of claim 105) in the reply filed on 7 April, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Applicants have elected SEQ ID 1 with P1S, P2S, P3S, N14P, D58P mutations, and the addition of PSS on the C-terminus.  A search was conducted for this invention and it was determined to be novel and unobvious over the prior art.  A search for mutations of any of the first three residues returned SEQ ID 85 of Wu et al (US 20140141994, cited by applicants), with one of the first three prolines mutated to alanine, and the PPS corresponding to the C-terminus if SEQ ID 1 of the instant claims.  No other sequence was found that mutated any of positions 1-3 (without significant other mutations), nor was there found any reason to make these mutations.  Thus, this sequence is both novel and unobvious over the prior art.  Following Markush practice, the search was expanded to the independent claim (there being no Markush claim), and a reference that anticipated it was found.  As a result, claims 1, 2, 6, 8, and 105 were examined and claims 11, 16, 19, 24, 34, 68, 74, 84, 88, 92, 97, 99, 100, 103, and 104 have been withdrawn from consideration.  While some of the withdrawn claims may read on subject material that was found allowable, they have not been completely searched, and, as a result, cannot be stated as allowable.  This is proper, as MPEP 803.02 states that "the prior art search . . .will not be extended unnecessarily to cover all non-elected species."

Claims Status
Claims 1, 2, 5, 8, 11, 16, 19, 24, 34, 68, 74, 84, 88, 92, 97, 99, 100, and 103-105 are pending.
Claim 105 is new.
Claims 11, 16, 19, 24, 34, 68, 74, 84, 88, 92, 97, 99, 100, 103, and 104 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7 April, 2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 8, and 105 are rejected under 35 U.S.C. 101 because they read on a judicial exception (natural phenomenon).

The Supreme Court has given a 3 part test for patent eligibility:

 Is the claim drawn to a process, machine, manufacture, or composition of matter?
Does a judicial exception apply?
2a.   Is there something beyond the judicial exception?

Applying the test
1.  The claims are drawn to polypeptide sequences, a composition of matter.  First requirement is satisfied.
2. The NCBI reference sequence WP_156014442 is a fibronectin type III domain containing protein from Sulfurisphaera ohwakuensis, that has 92% identity to SEQ ID 1:  
    PNG
    media_image1.png
    309
    668
    media_image1.png
    Greyscale
, with mutations at positions 9, 18, 60, 67, 76, and 81 (corresponding to SEQ ID 1), and so read on claims 1 and 2.  In addition, the full sequence has PSS at the position corresponding to the C-terminus of SEQ ID 1, and so reads on claims 8 and 105.  As a naturally occurring polypeptide, this reads on the judicial exception of a natural phenomenon.

2a.  This is just a sequence; there is nothing in addition to the sequence that will give anything in addition to the judicial exception.  Thus, these claims are not patent eligible.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 8, and 105 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al (US 20140141994, cited by applicants).

Competing claim 1 describes a fibronectin type III domain from S. tokodaii with one or more mutations.  Competing claim 2 lists identity to one of three specific sequences, while the remaining claims describe modifications at specific positions and specific mutations.

Wu et al describe protein scaffolds (abstract), similar to the instant claims.  Among the scaffolds they discuss is SEQ ID 85 (paragraph 14), with the sequence: 
    PNG
    media_image2.png
    424
    506
    media_image2.png
    Greyscale
.  Note that this has a P1A mutation (numbering from SEQ ID 1) (anticipating claims 1 and 6) and a PSS at positions 85-87 (again, numbering corresponding to SEQ ID 1 of the instant claims) (anticipating claims 8 and 105) – and no other mutations, for an identity of 98.8% (anticipating claim 2): 

    PNG
    media_image3.png
    223
    677
    media_image3.png
    Greyscale
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  There are citations that describe polypeptides with the sequences of claim 105 (i.e., three Ser residues, then a proline 13 positions beyond the first Ser, and another 57 amino acids past, and a PSS 84 amino acids past).  For example, SEQ ID 82 of Chen et al (US 20110289625) (starting at position 102).  While this sequence has very little identity with the fibronectin sequences discussed by applicants, there is no limitation in claim 1 to the number of mutations allowed in a fibronectin variant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658